DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 33-36 and 39-52 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 33, 46, and 50, wherein an operator control device being comprised of a console unit, an actuation unit disclosed on the console unit and moveable between at least one idle position and at least one actuation position, a retaining device that provides a retaining force which fixes the actuation unit in the idle position, said retaining device also having a coupling device that has at least one coupling element is magnetically coupleable to said actuation unit, said retaining device configured to fix the actuation unit with a retaining force to move the actuation unit into the at least one actuation position (claim 33), a coupling section of said actuation unit being moveable toward a coupling section of said console unit by a movement in a pulling direction (claim 46), and at least one rheological damper device that dampens/blocks rotation of the actuation unit (claim 50).  While the prior art discloses console units, actuation units, retaining devices, coupling sections, and magnets, the prior art does not teach or render obvious the operator control devices as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656